 FOSTER TRANSFORMER CO.Foster Transformer Company and District 34 of theInternational Association ofMachinists and Aero-spaceWorkers,AFL-CIO. Case 9-CA-7653August 15, 1973571Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNING ANDPENELLOUpon a charge filed on March 16, 1973, by District34 of the International Association of Machinists andAerospaceWorkers,AFL-CIO, herein called theUnion, and duly served on Foster Transformer Com-pany, herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 9, issued a com-plaint on March 27, 1973, against Respondent, alleg-ing that Respondent had engaged in and wasengagingin unfair labor practices affecting commercewithin the meaningof Section 8(a)(5) and (1) andSection2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an Administrative LawJudge were duly served on the parties to this proceed-ing.With respect to the unfair labor practices, the com-plaintallegesin substance that on February 5, 1973,following a Boardelection inCase 9-RC-9748 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unitfound appropriate;' and that, commencingon or about March 15, 1973, andat all timesthereaf-ter,Respondent has refused, and continues to date torefuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnApril 4, 1973, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the alle-gations in the complaint.On April 17, 1973, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on May 7, 1973, the Boardissuedan order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter did not file a re-sponse to Notice To Show Cause.'Official notice is taken of the record in the representation proceeding,Case 9-RC-9748,as the term "record" is defined in Secs 102 68 and 10269(f) of the Board's Rules and Regulations,Series 8, as amended SeeLTVElectrosystems, Inc,166 NLRB 938, enfd 388 F 2d 683 (CA 4, 1968),Golden AgeBeverageCo,167 NLRB 151, enfd 415 F 2d 26 (CA 5, 1969),Intertype Co v Penello,269 F Supp 573 (D.C Va., 1967),Follett Corp,164NLRB 378, enfd 397 F 2d 91 (C A 7, 1968), Sec 9(d) of the NLRARuling on the Motion for Summary JudgmentIn its answer to the complaint, the Respondent con-tends that the Union's certification is invalid becausethe election in Case 9-RC-9748 should have been setaside on the basis of its objections to the conduct ofthe election. In his Motion for Summary Judgment,counsel for the General Counsel argues that the Re-spondent is attempting to litigate the legal effect ofmatters previously litigated and decided in the under-lying representation case and this the Respondentmay not do. We agree with the General Counsel.Our review of the record reveals that a hearing washeld on a petition for representation filed by theUnion in Case 9-RC-9748. Thereafter, the RegionalDirector issued his Decision and Direction of Elec-tion on October 20, 1972, in which he found that theRespondent's production and maintenance employ-ees constituted an appropriate unit, that they wererepresented by the Foster Transformer Company Em-ployees Independent Union, herein called Indepen-dent,and that, on the basis of its currentcollective-bargaining agreement, the Independent hasstanding to intervene in the proceeding. Since the In-dependent, although served with Notice of Hearing,made no appearance at the hearing, the Regional Di-rector directed that the Independent'sname remainon the ballotunless,within 7 days, the Regional Di-rector was administratively advised by the Indepen-dent that it disclaimed any interest in the unitemployees. As no disclaimer was forthcoming, boththe Independent and Union were on the ballot in theelection conducted on November 16, 1972.2 TheUnion won the election.Thereafter, the Respondent filed timely objectionsto the electionalleging, insubstance, that (1) the Inde-pendent became defunct following the defection of itscommittee members (concealed until 3 days beforethe election) and, therefore, its name should havebeen removed from the ballots: (2) the Independentdisclaimed interest in the election; (3) the Indepen-dent was not, in fact, a union, but was, at the time ofthe election, an agent and puppet of the Union; (4) theacts of the Independent's committee members createdan atmosphere of confusion which destroyed the lab-2The RegionalDirector denied theRespondent'smotion of November 14,1972, to remove the Independent's name fromthe ballot andto postpone theelection pending further investigation205 NLRB No. 82 572DECISIONS OF NATIONALLABOR RELATIONS BOARDoratory conditions for an election; and (5) the Unionbribed employees and made factual misrepresenta-tions to employees shortly before the election.After investigation of the Respondent's objections,the Regional Director issued, on Feburary 5, 1973, aSupplemental Decision and Certification of Repre-sentative in which he overruled the objections in theirentirety as being without merit and on the furtherground that the Respondent failed to serve the objec-tions on the Independent. Accordingly, he certifiedthe Union. The Respondent filed with the Board atimely request for review reiterating, in effect, its ob-jections and arguing that (1) the Regional Directordeparted from Board precedent in concluding that theIndependent was a viable organization at the time ofthe election; (2) the Regional Director's decisions onsubstantial factual issues were clearly erroneous onthe record; (3) the Regional Director's denial of ahearing on the substantial factual issues prejudicedthe Respondent; and (4) service of the objections wasnot required to be made on the Independent whichwas defunct and was the Union'salter ego.On March6, 1973, the Board denied the request for review asraising no substantial issues warranting review.It iswell settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissueswhich were or could have been litigated in aprior representation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, an Ohio corporation, is engaged in themanufacture and sale of transformers at its plant lo-cated at Cincinnati, Ohio. During the past 12 months,3 SeePittsburgh Plate Glass Co v NLRB ,313 U S 146, 162 (1941), Rulesand Regulations of the Board, Secs102 67(f) and102 69(c)a representative period, Respondent had a direct out-flow of goods and materials in interstate commercevalued in excess of $50,000 which it sold and shippeddirectly from its Cincinnati, Ohio, plant to points out-side the State of Ohio.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.11THE LABOR ORGANIZATION INVOLVEDDistrict 34 of the International Association of Ma-chinists and Aerospace Workers,AFL-CIO,is a labororganization within the meaning of Section 2(5) of theAct.IIITHE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees ofthe Respondent at its Cincinnati, Ohio, locationincluding truckdrivers, but excluding all officeclericalemployees,professionalemployees,guards, and supervisors as defined in the Act.2.The certificationOn November 16, 1972, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 9, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on February 5, 1973, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain andRespondent's RefusalCommencing on or about March 12, 1973, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about March 9 and 15, 1973, and continuing at FOSTER TRANSFORMER CO.all timesthereafter to date, the Respondent has re-fused, and continues to refuse, to recognize and bar-gain with the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that the Respondent has,sinceMarch 15, 1973, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriateunit,and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor practic-es within the meaning of Section 8(a)(5) and (1) of theAct.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;Burnett Construction Company,149 NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Foster Transformer Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.District 34 of the International Association of573Machinists and Aerospace Workers, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.3.All production and maintenance employees ofthe Respondent at its Cincinnati, Ohio, location, in-cluding truckdrivers, but excluding all office clericalemployees, professional employees, guards, and su-pervisors as defined in the Act constitute a unit appro-priate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.Since February 5, 1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5.By refusing on or about March 15, 1973, and atall timesthereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondenthas engagedin and is engaging in unfair labor practices within themeaningof Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engagingin unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practicesare unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board hereby ordersthatRespondent,FosterTransformerCompany,itsofficers,agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargaincollectivelyconcerningratesof pay,wages, hours, and other terms and condi-tions of employment with District 34 of the Interna-tionalAssociation ofMachinists and AerospaceWorkers, AFL-CIO,as the exclusive bargaining rep-resentative of its employees in the following appropri-ate unit:All productionand maintenance employees ofthe Respondent at its Cincinnati,Ohio, location,including truckdrivers,but excluding all officeclericalemployees,professionalemployees,guards, and supervisors as definedin the Act.(b) In any like or related manner interfering with, 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDrestraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Cincinnati, Ohio, location copies ofthe attached notice marked "Appendix." 4 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 9, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnoticesare not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.° In the event that thisOrder is enforced by a Judgmentof a United StatesCourt of Appeals, the wordsin the notice reading "Postedby Order of theNationalLaborRelations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "cerning rates of pay, wages, hours, and otherterms and conditions of employment with Dis-trict 34 of the International Association of Ma-chinists and Aerospace Workers, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All production and maintenance employeesof the Employer at its Cincinnati, Ohio, loca-tion, including truckdrivers, but excluding alloffice clerical employees, professional employ-ees, guards, and supervisors as defined in theAct.FOSTERTRANSFORMERCOMPANY(Employer)DatedByAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargain collectively con-(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 2407,550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.